Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, and 17 have been amended and claims 2, 6, 8, 11, 16, and 20 have been canceled. Currently, claims 1, 3-5, 7, 9-10, 12-15, and 17-19  are under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell, US2016052414.
Regarding claims 1, 10, and 17, Bell discloses a fixture configured to receive a workpiece(Element 106, Fig 3); a plurality of sensors disposed at different locations along the fixture (Sensors 160, Fig 3), wherein each of the sensors is configured to detect a force applied to the sensor(each sensor 160 being a pressure sensor) and to output a signal indicative of the force applied (paragraph 0026); and a controller communicably coupled to the plurality of sensors (Element 162 , Fig 3) and configured to determine, for each sensor of the plurality of sensors, whether the workpiece is aligned with the sensor based on the signal output by the sensor; determine whether the workpiece is aligned on the fixture along a defined plane in response to the controller determining that each sensor of the plurality of sensors outputting the signal indicating the workpiece is aligned; and determine the workpiece is misaligned on the fixture along the defined plane in response to the controller determining that at least one sensor of the plurality of sensors outputting the signal indicating the workpiece is misaligned (paragraphs 0029-0030) and the fixture having a body and a plurality of alignment blocks (the body 100 shown in Fig 2 having alignment blocks 104) or the fixture having a body and multiple blocks arranged at different locations of the body (the body 100 shown in Fig 2 having alignment blocks 104); multiple pressure sensors disposed at the multiple blocks and operable to generate a response signal indicative of a force applied to the sensor. (Fig 3)
Regarding claims 3 and 12,Bell discloses each and every limitation set forth in claim 1. Furthermore, Bell discloses the controller is a programmable logic controller. (computer’s inherently comprise a PLC , paragraph 0060)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US2016052414.
Regarding claim 13,  Bell discloses each and every limitation set forth in claim 10. However,  Bell does not disclose at least three alignment blocks disposed at different locations along the body to align the workpiece along a plane; and at least three pressure sensors to detect alignment of the workpiece with the at least three alignment blocks. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated at least three alignment blocks  and at least three pressure sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim 4-5, 7, 9, 14-15,  and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US2016052414 and Grau, US20130319137.
Regarding claim 4,  Bell discloses each and every limitation set forth in claim 1. Furthermore, Bell discloses and the controller is configured to determine that the workpiece is aligned with a given  (paragraph 0027)
 However, Bell does not disclose the plurality of sensors are resistive pressure sensors, and the signal generated by the sensors are indicative of a resistance.
Grau teaches a pressure sensing platform wherein resistive sensors 200 with plurality of wires 23 have been incorporated. (Fig  52 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensors disclosed by Bell to have further incorporated resistive sensors as taught by Grau in order to create a more accurate determination of workpiece location. 
Regarding claims 5 and 19, Bell discloses each and every limitation set forth in claims 1 and 17. Furthermore, wherein for each of the plurality of sensors, the controller is configured to determine that the workpiece is aligned with the sensor in response to the force being applied to the sensor exceeding a predetermined threshold. (paragraph 0027)
Regarding claims 7 and 15,   Bell discloses each and every limitation set forth in claims 1 and 10. However, Bell does not disclose each of the plurality of sensors is a resistive pressure sensor that includes a plurality of copper wires arranged in a grid. 
Grau teaches a pressure sensing platform wherein resistive sensors 200 with plurality of wires 23 have been incorporated. (Fig  52 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensors disclosed by Bell to have further incorporated resistive sensors as taught by Grau in order to create a more accurate determination of workpiece location. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of copper wires, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice due to high conductivity of copper.
Regarding claims 9, 14, and 18, Bell discloses each and every limitation set forth in claims 1, 10, and 17. However, Bell does not disclose the plurality of sensors are at least one of a resistive pressure sensors, a capacitive pressure sensor, or a piezoelectric sensor.
Grau teaches a pressure sensing platform wherein resistive sensors 200 with plurality of wires 23 have been incorporated. (Fig  52 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensors disclosed by Bell to have further incorporated resistive sensors as taught by Grau in order to create a more accurate determination of workpiece location.
Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723